         Case 1:21-cv-01128-JLT Document 3 Filed 07/30/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   AARON PAUL WALKER,                                  Case No. 1:21-cv-01128 JLT (PC)

12                      Plaintiff,                       ORDER TO SUBMIT APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
13          v.                                           OR PAY FILING FEE

14   O. PACILLAS, et al.,                                45-DAY DEADLINE

15
                        Defendant.
16

17          Plaintiff has not paid the $402 filing fee for this action or submitted an application to

18   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, within 45 days of the date

19   of service of this order, Plaintiff SHALL submit the attached application to proceed in forma

20   pauperis, completed and signed, or, in the alternative, pay the filing fee in full. No requests for

21   extensions of time will be granted without a showing of good cause. Failure to comply with this

22   order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25      Dated:     July 29, 2021                             _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28
